DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 10/25/2021.  Claims 1 and 9 have been amended.  New claims 10-13 have been added.  Claims 1-13 are currently pending and have been examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the social networking service server added to claims 1 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 has been amended to recite “a service server that mediates payment and receipt between the payer and recipient using the first and second electronic moneys via the social networking service server”.  Independent claim 9 has been amended to recite “mediating payment and receipt between the payer and recipient with a service server using the first and second electronic moneys via the social networking service server”.  The remarks do not provide support for this amendment.  Although an SNS server is mentioned twice in the specification, in paragraphs [0035] and [0036], the above noted feature is not disclosed in the application as filed and thus constitutes new matter.  
New claim 10 recites “wherein the first account is adapted not to require the payer to pre-stock the first electronic money before the payer uses the mediation by the service server”.  New claims 11-13 
Claims 2-8 are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 9 has been amended to recite “An electronic money mediation method executed in a social networking service server”.  Claim 9 then recites operations taking place in a payer terminal, recipient terminal, first electronic money server and second electronic money server.  Accordingly, it is unclear if these operations are a part of the method since they are taking part outside of the social networking service server, thus rendering the scope of the claim ambiguous and indefinite.  
Claims 12 and 13 are rejected due to their dependency on an indefinite base claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The system of claim 1 and method of claim 9 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1 and 9 recite: 
1. An electronic money mediation system comprising:
a social networking service server;
a payer terminal operated by a payer in operative communication with a first electronic money server and the social networking service server, wherein the first electronic money server is configured to manage a balance of a first electronic money of a first type;
a recipient terminal operated by a recipient in operative communication with a second electronic money server and the social networking service server, wherein the second electronic money server is configured to manage circulation of a second electronic money of a second type;

a service server that mediates payment and receipt between the payer and recipient using the first and second electronic moneys via the social networking service server, wherein the payer terminal, the recipient terminal, the first electronic money server, the second electronic money server, and the service server are independent from one another, 
wherein the service server includes 
a transaction information acquisition unit that receives payment information from the payer terminal and receives receipt information from the recipient terminal, wherein the transaction information acquisition unit associates the payment information with the receipt information to create transaction information, 
wherein the service server is accessed by the payer and recipient via the social networking service server for execution of a transaction between the payer and the recipient,
a money receipt processing unit that recognizes completion of deposit of the first electronic money of the first type from an account of the payer to a first account under a payment instruction by the payer notified of the transaction information by the service server, wherein the first electronic money of the first type is the same as a type designated for payment from the payer in the transaction information, and the service server acknowledges a balance of the first electronic money on the first account, and 
a money transfer processing unit that transforms the first electronic money of the first type into a second electronic money of the second type and transfers the second electronic money from a second account for the second electronic money to an account of the recipient and notifies the recipient that the transfer is completed in response to the recognition of the deposit of the first electronic money from the account of the payer to the first account and in response to a payment instruction by the service server, wherein an amount of the second electronic money of the second type corresponds to a payment equivalent to the first electronic money of the first type that has been deposited from the payer to the first account, wherein the second electronic money is designated for receipt by the recipient in the receipt information, and the service server acknowledges a balance of the second electronic money of the second type in the second account.

Referring to the bolded limitations above, independent claims 1 and 9 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1 and 9 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1 and 9 only recite the simple commercial interaction of conducting a transaction using disparate currencies.  Accordingly, each of claims 1 and 9 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1 and 9, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial interaction (e.g., 
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1 and 9, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, conducting transactions electronically using different types of money is notoriously well known as evidenced by the references cited on the PTO-892s attached to the OAs dated 5/28/2021 and 8/6/2021.  Moreover, the servers and terminals of claims 1 and 9 are known devices, as discussed in paragraph [0035] and [0041] of the Applicant’s specification.   Accordingly, claims 1 and 9 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1 and 9 are not patent eligible.  Dependent claims 2-8 and 10-13 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 2-8 and 10-13 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using WURC activity such as the use of conventional parties to a transaction, platforms and mechanisms such as credit with regards to claims 10-13 (2B).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia (US 10,055,715) in view of Baron (US 2017/0076309).
Claim 1 recites:
An electronic money mediation system comprising (Grassadonia, 2:39-2:61, payment service allowing customer to pay in any currency and merchant receives payment in any currency)
a social networking service server; (Grassadonia, 21:63, notes a service can be considered a server, and Grassadonia, Fig. 1B, 6:66-7:9, discusses third party applications operating on devices 152, 156.  Graassadonia does not specifically disclose a social networking server.  The related art reference 
a payer terminal operated by a payer in operative communication with a first electronic money server and the social networking service server, wherein the first electronic money server is configured to manage a balance of a first electronic money of a first type; (Grassadonia, Figs. 1A, 1B and 2, 3:41-3:53, customer device 103 coupled via a network 110 to payment service system 108 having currency ledger 217, cryptocurrency ledger 219)
a recipient terminal operated by a recipient in operative communication with a second electronic money server and the social networking service server, wherein the second electronic money server is configured to manage circulation of a second electronic money of a second type; (Grassadonia, Figs. 1A, 1B and 2, 3:41-3:53, merchant point of sale (POS) device 105 coupled via a network 110 to payment service system 108 having currency ledger 217, cryptocurrency ledger 219)
a service server that mediates payment and receipt between the payer and recipient using the first and second electronic moneys via the social networking service server, wherein the payer terminal, the recipient terminal, the first electronic money server, the second electronic money server, and the service server are independent from one another, (Grassadonia, Figs. 1A, 1B and 2, 5:7-5:13, payment service system 108 coupled to merchant point of sale (POS) device 105 and customer device 103 via a 
wherein the service server includes a transaction information acquisition unit that receives payment information from the payer terminal and receives receipt information from the recipient terminal, wherein the transaction information acquisition unit associates the payment information with the receipt information to create transaction information, (Grassadonia, Figs. 1A, 1B and 2, 5:22-5:39, payment processing service 126 may communicate with, or access customer and merchant accounts maintained by payment service 108; Fig. 2, 7:31-7:43, customer profile 132 can also include a ledger for any accounts managed by payment service 108; 21:53-21:65, multiple servers and service as a server; 11:53-12:20, deposits)
a money transfer processing unit that transforms the first electronic money of the first type into a second electronic money of the second type and transfers the second electronic money from a second account for the second electronic money to an account of the recipient and notifies the recipient that the transfer is completed in response to the recognition of the deposit of the first electronic money from the account of the payer to the first account and in response to a payment instruction by the service server, wherein an amount of the second electronic money of the second type corresponds to a payment equivalent to the first electronic money of the first type that has been deposited from the payer to the first account, wherein the second electronic money is designated for receipt by the recipient in the receipt information, and the service server acknowledges a balance of the second electronic money of the second type in the second account.  (Grassadonia, Figs. 4A and 5, 12:21-12:65, payment service debits customer 104's cryptocurrency ledger 204 and credits merchant 102's fiat currency ledger 108 with the transaction value owed; 13:9-13:10, payment service 108 can send transaction confirmation to POS device 105; Fig. 4A, 13:41-13:45, payment service 108 can debit (334) payment service 108 cryptocurrency ledger 219 and credit merchant profile 130 cryptocurrency ledger 
Claim 9 corresponds to claim 1 and is rejected on the same grounds.  Regarding claim 9, Grassadonia, Fig. 4A, method.
Claim 2 recites:
The electronic money mediation system according to claim 1, wherein the transaction information acquisition unit notifies the recipient terminal of the payment information received from the payer terminal and receives from the recipient terminal the receipt information corresponding to the payment information.  (Grassadonia, Fig. 4, 10:51-11:3, through communication with payment service 108 POS device 105 can receive (302) an identification of items for purchase and can calculate or receive a value owed in any monetary currency selected by the merchant from customer 104 operating payment application 210 on customer device 103, which presents (304) payment options)
Claim 3 recites:
The electronic money mediation system according to claim 1, wherein the transaction information acquisition unit verifies the payment information received from the payer terminal with the receipt information received from the recipient terminal to associate the receipt information with the payment information and to create the transaction information.  (Grassadonia, Figs. 4A and 5, 12:21-12:27, merchant 102's POS device 105 transmits (310) transaction details including the value owed by customer 104 in US dollars, along with the information received from client device 103 (at step 308), to payment service 108; (81), payment service 108 can send transaction confirmation to POS device 105)


Claim 4 recites:
The electronic money mediation system according to claim 1, wherein the receipt information includes information indicating whether the recipient accepts payment by the payer, and on condition that the receipt information includes that the payment is accepted, the service server notifies the payer terminal to deposit to the first account a payment amount of the first electronic money included in the payment information.  (Grassadonia, Fig. 4A, 5:14-5:21, payment processing service 126 receives information regarding a transaction from POS device 105 of merchant 102 and attempts to authorize the payment instrument used to conduct the transaction and sends an indication of whether the payment instrument has been approved or declined back to POS device 105, (116))
Claim 5 recites:
The electronic money mediation system according to claim 4, wherein on condition that the receipt information includes that the payment is not accepted, the service server notifies the payer terminal that the payment is not accepted and stops receiving deposit from the payer to the account of the first account.  (Grassadonia, Fig. 4A, 5:14-5:21, payment processing service 126 receives information regarding a transaction from POS device 105 of merchant 102 and attempts to authorize the payment instrument used to conduct the transaction and sends an indication of whether the payment instrument has been approved or declined back to POS device 105, (116))
Claim 6 recites:
The electronic money mediation system according to claim 4, wherein the service server receives the payment information and an acceptance document from the payer terminal to notify the recipient terminal of the payment information and the acceptance document, and the recipient terminal notifies the service server of the receipt information including whether to accept the acceptance document.  (Grassadonia, Fig. 4A, 5:14-5:21, payment processing service 126 receives information regarding a transaction from POS device 105 of merchant 102 and attempts to authorize the payment 
Claim 7 recites:
The electronic money mediation system according to claim 1, wherein the money receipt processing unit determines whether an amount of the first electronic money that has been deposited to the first account is correct in reference to a comparison with an amount of the first electronic money included in the payment information.  (Grassadonia, Fig. 2, 7:44-8:4, balancing ledgers and exchange rates between crypto and fiat currencies)
Claim 8 recites:
The electronic money mediation system according to claim 1, comprising an account management unit that manages the balance on the first account and the balance on the second account, wherein the account management unit executes a process of at least one of paying out electronic money from the first account or the second account of which the balance exceeds a set upper limit value or adding electronic money to the first account or the second account of which the balance falls below a set lower limit value.  (Grassadonia, Fig. 2, 7:44-8:4,  payment service 108 can automatically debit fiat currency ledger 206 to increase cryptocurrency ledger 204, or a payment card associated with customer profile whenever cryptocurrency balances fall below a stated level or automatically credit fiat currency ledger 206 to decrease cryptocurrency ledger 204 whenever cryptocurrency balances rise above a stated level)
Claim 10 recites:
The electronic money mediation system according to claim 1, wherein the first account is adapted not to require the payer to pre-stock the first electronic money before the payer uses the mediation by the service server.  (Grassadonia, Figs. 1A and 1B, 4:18-4:42, payment instrument 112 may be a credit card)
Claim 12 corresponds to claim 10 and is rejected on the same grounds.  
Claim 11 recites:
The electronic money mediation system according to claim 1, wherein the second account is adapted not to require the recipient to pre-stock the second electronic money before the recipient uses the mediation by the service server.  (Grassadonia, Figs. 1A and 1B, 4:18-4:42, payment instrument 112 may be a credit card)
Claim 13 corresponds to claim 11 and is rejected on the same grounds.

Response to Arguments
Applicant's arguments filed 10/25/2021, have been fully considered and are addressed below.
Regarding the rejection of claims 1-8 under 35 U.S.C. 112(b), this rejection has been withdrawn in view of the amendments to claim 1.  A new indefiniteness rejection is imposed as shown above based on the amendment to claim 9.  
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  Regarding Step 2A, prong one, no arguments were presented.  
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the features cited by the Applicants, “an 
Regarding Step 2B, it does not appear any arguments were presented regarding Step 2B.  As previously noted, numerous references were cited on the PTO-892s attached to the OAs dated 5/28/2021 and 8/6/2021 as evidence that conducting transactions electronically using different types of money and using SNS servers is well known.    
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  As shown above, Baron has been added to show the feature added in the amendment of an SNS server.  Referring to paragraphs [0035] and [0036], the only portions of the application to refer to an SNS server, it is apparent that the only role of the SNS contemplated at the time of filing was that the SNS “allows the recipient 30 to a check a comment from the payer 20”.   
Lastly, it is respectfully noted that although the claimed features have been examined in view of the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method executing a money mediation or transaction in disparate currencies in the technological environment of a networked computer system.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, electronic transactions, currency exchange and social network services are all familiar elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Yeom (US 2013/0282432) discusses associating a social networking server and a credit card server, [0024].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571)272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692